Citation Nr: 1635942	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  07-31 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to April 1970.

This appeal before the Board of Veterans' Appeals (Board) arises from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

A notice of disagreement (NOD) was received in April 2007, a statement of the case (SOC) was issued in July 2007, and a substantive appeal was received in October 2007.

In May 2011, March 2013, and March 2015, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The issue on appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision in this matter.

The Veteran has claimed entitlement to service connection for bilateral hearing loss.  The Veteran essentially maintains that this disability resulted from in-service noise exposure.  Specifically, as described in an April 2007 personal statement, the Veteran reported that he was exposed to loud noise at the rifle range and from hand grenades on a daily basis, which he maintains gave him hearing loss.  He reported that he was not provided hearing protection in service, and that his post-service noise exposure was minimal.

This case was most recently remanded in March 2015, so that the Veteran could undergo a VA ear, nose, and throat examination.  This examination was scheduled for May 2015, but the Veteran did not report.

The Board notes that, in a February 2012 rating decision, the Veteran was found to be incompetent to handle disbursement of funds.  The Veteran was subsequently appointed a fiduciary, V.F., who was replaced by the Rhode Island Veterans Home in August 2015.

It is unclear whether V.F. was acting as the Veteran's fiduciary at the time that the Veteran's notice of VA examination was mailed, as a letter sent to V.F. around the time that the notice letter would have been sent was returned as undeliverable.  In addition, several other pieces of mail that were sent to a recent address of the Veteran's were also returned as undeliverable.  (It appears that the Veteran is currently living at the Rhode Island Veterans Home, as is reflected in recent correspondence contained in his Virtual VA claims file.)

It therefore appears likely that neither the Veteran nor his fiduciary received the examination notice letter.  In light of the above, the Board finds it appropriate to remand this case so that a new examination may be scheduled and notice may be provided to ensure that the Veteran himself and his fiduciary receive proper notification.

On remand, any outstanding VA medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records and associate those records with the claims file.

2.  Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full year one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA ear, nose, and throat examination by a medical profession with appropriate expertise.

The contents of the entire claims, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of the Remand, is to made available to the designated medical professional, and the examination report is to include a discussion of the Veteran's documented medical history and lay statements.

The medical professional is asked to provide an opinion addressing the following questions:

* Is it at least as likely as not (a 50 percent probability or more) that the Veteran's in-service exposure to loud noise caused any acoustic damage that has resulted in, or is related to, any bilateral hearing loss disability that he now has?

* The examiner is asked to expressly discuss the Veteran's account that he sustained exposure to loud noise at the rifle range and from hand grenades, with daily exposure from November 1969 to April 1970; and his history of post-service occupational and/or recreational noise exposure (if any).

* The examiner is asked to discuss whether there is a medically sound basis to attribute any current hearing loss disability to the Veteran's account of military noise exposure at the rifle range and from hand grenades; or whether any current hearing loss disability is more properly attributable to post-service intercurrent causes (i.e., occupational and/or recreational noise exposure, if any).

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  A notice letter of the scheduled place, date, and time for the VA examination must be sent to the Veteran, to his fiduciary (Rhode Island Veterans Home), and to his accredited representative (Disabled American Veterans) and a copy of this letter must be associated with the Veteran's claims file.

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for bilateral hearing loss on appeal, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

9.  If the benefit sought on appeal remains denied, furnish the Veteran, his fiduciary (Rhode Island Veterans Home), and to his accredited representative (Disabled American Veterans) an appropriate supplemental statement of the case, and afford them the appropriate period for response.  Thereafter, the case should be returned to the Board, if otherwise in order.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




